Citation Nr: 9913234	
Decision Date: 05/14/99    Archive Date: 05/21/99

DOCKET NO.  97-30 929A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the claim of entitlement to a skin disorder, to 
include scabies.  

2.  Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for an 
eye disorder to include retinitis, macular degeneration, 
hypertropia, night blindness, and color blindness.  

3.  Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for a 
low back disorder, to include lumbosacral degenerative disc 
disease and osteoarthritis.  

4.  Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for a 
right knee disorder, to include osteoarthritis.  

5.  Entitlement to service connection for a stomach disorder, 
to include dysentery.  

6.  Entitlement to service connection for a fungal disorder 
of the feet.  

7.  Entitlement to service connection for generalized 
arthritis.  

8.  Entitlement to a dental disorder, to include gingivitis.  

9.  Entitlement to a compensable disability evaluation for 
left (minor) index finger tenosynovitis.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel


INTRODUCTION

The veteran had active service from October 1942 to January 
1946.  This case comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from the Department of Veterans 
Affairs (hereinafter VA) regional office in St. Petersburg, 
Florida (hereinafter RO). 

The veteran submitted a claim of entitlement to service 
connection for a left ear disorder in his notice of 
disagreement received by the RO in August 1997.  This issue 
has not been adjudicated and developed for appellate review 
and it therefore referred to the RO for appropriate 
disposition.

The issues of entitlement to service connection for 
generalized arthritis and a dental disorder, to include 
gingivitis, as well as the issue of entitlement to a 
compensable evaluation for the veteran's service-connected 
left finger disorder, are addressed in the remand portion of 
this decision.  


FINDINGS OF FACT

1.  In November 1967, the Board determined that the veteran 
had not submitted new and material evidence to reopen his 
claim of entitlement to service connection for a skin 
disorder, to include scabies.  

2.  Additional evidence received subsequent to the Board 
decision in 1967, is not so significant that it must be 
considered in order to fairly decide the merits of the claim, 
as there is no medical evidence of record that the veteran 
has a skin disorder, to include scabies, that was either 
incurred in or aggravated by military service.

3.  In November 1967, the Board denied service connection for 
an eye disorder, to include retinitis, macular degeneration, 
hypertropia, night blindness, and color blindness.  

4.  Additional evidence received subsequent to the Board 
decision in 1967, is not so significant that it must be 
considered in order to fairly decide the merits of the claim, 
as there is no medical evidence of record that the veteran 
has a eye disorder, to include retinitis, macular 
degeneration, hypertropia, night blindness, and color 
blindness, that was either incurred in or aggravated by 
military service.   

5.  The RO denied service connection for a low back disorder, 
to include lumbosacral degenerative disc disease and 
osteoarthritis, in an unappealed rating decision dated in 
July 1993.

6.  Additional evidence received subsequent to the rating 
decision in 1993, is not so significant that it must be 
considered in order to fairly decide the merits of the claim, 
as there is no medical evidence of record that the veteran 
has a low back disorder, to include lumbosacral degenerative 
disc disease and osteoarthritis, that was either incurred in 
or aggravated by military service.

7.  The RO denied service connection for a right knee 
disorder, to include osteoarthritis, in an unappealed rating 
decision dated in July 1993.

8.  Additional evidence received subsequent to the rating 
decision in 1993, is not so significant that it must be 
considered in order to fairly decide the merits of the claim, 
as there is no medical evidence of record that the veteran 
has a right knee disorder, to include osteoarthritis, that 
was either incurred in or aggravated by military service.

9.  There is no medical evidence showing a nexus between the 
veteran's current stomach disorders and service.

10.  There is no medical evidence of record that the veteran 
currently has dysentery.

11.  There is no medical evidence showing a nexus between the 
veteran's current fungal disorder of the feet and service.


CONCLUSIONS OF LAW

1.  Evidence submitted to reopen the claims of entitlement to 
service connection for a skin disorder, to include scabies, 
and an eye disorder, to include retinitis, macular 
generation, hypertropia, night blindness, and color 
blindness, is not new and material, and therefore, the claims 
are not reopened.  38 U.S.C.A. §§ 5108, 7104 (West 1991); 
38 C.F.R. §§  3.104, 3.156(a), 20.1105 (1998).

2.  Evidence submitted to reopen the claims of entitlement to 
service connection for a low back disorder, to include 
lumbosacral degenerative disc disease and osteoarthritis, and 
a right knee disorder, to include osteoarthritis, is not new 
and material, and therefore, the claims are not reopened.  
38 U.S.C.A. §§ 5108, 7105 (West 1991); 38 C.F.R. §§  3.104, 
3.156(a), 20.302, 20.1103 (1998).

3.  The claims of entitlement to service connection for a 
stomach disorder, to include dysentery, and for a fungal 
disorder of the feet are not well grounded.  38 U.S.C.A. 
§ 5107 (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Application to Reopen

Absent the filing of a notice of disagreement within one year 
of the date of mailing of the notification of the initial 
review and determination of a veteran's claim and the 
subsequent filing of a timely substantive appeal, a rating 
determination is final and is not subject to revision upon 
the same factual basis except upon a finding of clear and 
unmistakable error.  38 U.S.C.A. § 7105; 38 C.F.R. 
§§ 3.104(a), 20.302, 20.1103.  When a veteran requests that a 
claim be reopened after an appellate decision has been 
promulgated and submits evidence in support thereof, a 
determination as to whether such evidence is new and material 
must be made and, if it is, as to whether it provides a basis 
for allowing the claim.  An adverse determination as to 
either question is appealable.  38 U.S.C.A. §§ 5108, 7104; 38 
C.F.R. § 20.1105.  

In reviewing an application to reopen a veteran's claim of 
entitlement to service connection, the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) (hereinafter 
Court) has held that:

[T]he Secretary must first determine 
whether the veteran has presented new and 
material evidence under 38 C.F.R. 
§ 3.156(a)(1998) in order to have a 
finally denied claim reopened under 38 
U.S.C. § 5108.  Second, if new and 
material evidence has been presented, 
immediately upon reopening the claim the 
Secretary must determine whether, based 
upon all the evidence of record in 
support of the claim, presuming its 
credibility, see Robinette v. Brown, 8 
Vet. App. 69, 75-76 (1995), the claim as 
reopened (and as distinguished from the 
original claim) is well grounded pursuant 
to 38 U.S.C. § 5107(a).  Third, if the 
claim is well grounded, the Secretary may 
then proceed to evaluate the merits of 
the claim but only after ensuring that 
his duty to assist under 38 U.S.C. § 
5107(a) has been fulfilled.  

Winters v. West, 12 Vet. App. 203, 206 (1999), citing Elkins 
v. West, 12 Vet. App. 209 (1999).  Title 38 of the Code of 
Federal Regulations (1998) states, in pertinent part, that:

"New and material evidence" means 
evidence not previously submitted to 
agency decision makers which bears 
directly and substantially upon the 
specific matter under consideration, 
which is neither cumulative nor redundant 
and which, by itself or in connection 
with the evidence previously assembled, 
is so significant that it must be 
considered in order to fairly decide the 
merits of the case.  

38 C.F.R. § 3.156(a) (1998).  

In order for evidence to be sufficient to reopen a previously 
disallowed claim, it must be both new and material.  New 
evidence is not that which is cumulative of other evidence 
already present in the record.  If evidence is not new, the 
inquiry ends and the claim cannot be reopened.  Smith v. 
West, __ Vet. App. __, __, No. 95-638, slip op. at 3-4 (Apr. 
7, 1999).  In determining whether new and material evidence 
has been submitted, the Board must consider the specific 
reasons for the prior denial.  Evans v. Brown, 9 Vet. App. 
273, 283 (1996); see Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998).  

1.  Skin Disorder

In March 1947, the Board denied service connection for a skin 
disorder to include scabies, as the claimed disorder was not 
shown during active service or to have originated during 
active service.  The veteran was provided with a copy of the 
Board's decision.  

The evidence which the Board considered in reaching its 
decision may be briefly summarized.  The veteran's service 
medical records make no reference to a skin disability.  The 
report of the veteran's January 1946 physical examination for 
service separation notes that his skin was found to be 
normal.  A May 1946 VA hospital summary and the report of a 
May 1946 VA examination for compensation purposes noted that 
the veteran complained of a generalized itching rash of two 
weeks' duration.  He was diagnosed with scabies.  

In November 1967, the Board determined that new and material 
evidence had not been submitted to reopen the veteran's claim 
of entitlement to service connection for a skin disorder, to 
include scabies.  No additional evidence was submitted 
relating the incurrence of a skin disease to service.  The 
veteran and his accredited representative were provided with 
copies of the Board decision.  

The evidence submitted since the November 1967 Board 
determination consists of VA clinical and examination 
records, private clinical documentation, and written 
statements from the veteran.  In his April 1997 claim for 
entitlement to service connection, the veteran contended that 
he incurred a "skin (skin diseases and bumps) condition" 
while stationed in the Pacific during World War II.  In his 
August 1997 notice of disagreement and October 1997 
substantive appeal, the veteran reiterated that he incurred a 
skin disorder during active service.  The remainder of the 
documentation does not reflect either a diagnosis of or 
treatment for a skin disorder.  

In reviewing the additional documentation submitted into the 
record since the November 1967 Board decision, the Board 
observes that it does not contain any objective findings as 
to a skin disorder.  It does not advance any competent 
evidence establishing that a skin disability was incurred in 
or aggravated by active service.  The veteran's statements on 
appeal advance that service connection is warranted for a 
skin disorder without citing any facts to support such a 
contention.  There is no medical evidence of record that the 
veteran has a chronic skin disorder.  

Further, the Court has held that if lay assertions as to 
medical causation will not suffice initially to establish a 
well-grounded claim, it necessarily follows that such 
assertions cannot serve as the predicate to reopen a claim 
under 38 U.S.C.A. § 5108; see also Moray v. Brown, 5 Vet. 
App. 211, 214 (1993).  Therefore, the Board concludes that 
the additional documentation is not new and material.  
Accordingly, the veteran's application to reopen his claim of 
entitlement to service connection for a skin disorder, to 
include scabies, is denied.  

2.  Eye Disorder

In November 1967, the Board determined that new and material 
evidence had not been submitted to reopen the veteran's claim 
of entitlement to service connection for an eye disorder to 
include retinitis, macular degeneration, hypertropia, night 
blindness, and color blindness.  The Board denied service 
connection based on findings that the veteran's retinitis and 
macular degeneration existed prior to service entrance; those 
disabilities were not aggravated by active service; and 
hypertropia, night blindness, and color blindness were 
congenital or developmental defects.  The veteran and his 
accredited representative were provided with copies of the 
Board decision.  

The evidence upon which the Board formulated its November 
1967 decision consisted of the veteran's service medical 
records, VA clinical documentation, and private treatment 
records.  The report of the veteran's September 1942 physical 
examination for service entrance noted that he exhibited 
errors of refraction and no other eye abnormalities.  A 
January 1944 Army hospital summary stated that the veteran 
was diagnosed with unclassified chronic bilateral retinitis 
of unknown etiology; compound and hyperopic bilateral 
astigmatism of unknown etiology; and bilateral nocturnal 
amblyopia.  Treating Army medical personnel commented that 
the veteran's vision disabilities had existed prior to his 
induction into active service.  A February 1944 Army hospital 
summary indicated that the veteran was diagnosed with mild 
unclassified, quiescent, non-exudative, and discrete 
bilateral retinitis of unknown etiology; moderate, 
incompletely correctable, and compound bilateral 
hypermetropia; moderate bilateral night blindness of unknown 
etiology; and errors of refraction.  A December 1944 Army 
hospital summary revealed that the veteran was diagnosed with 
severe bilateral nyctalopia of unknown etiology; moderate 
right eye macular degeneration of unknown etiology; and 
moderate right eye defective vision secondary to macular 
degeneration.  Treating Army medical personnel commented that 
the veteran's nyctalopia existed prior to induction and his 
right eye macular degeneration and associated defective 
vision were incurred in the line of duty.  The report of the 
veteran's January 1946 physical examination for service 
separation reflects that he was found to exhibit uncorrected 
20/20 visual acuity and no eye abnormalities.  A May 1967 
ophthalmologic evaluation from J. L. Zubero, M.D., indicated 
that the veteran exhibited a "mild degree of retinitis."  

In September 1989, the RO determined that the veteran had not 
submitted new and material evidence to reopen his claim of 
entitlement to service connection for an eye disorder to 
include retinitis, macular degeneration, hypertropia, night 
blindness, and color blindness.  However, the record does not 
reflect that the veteran was informed in writing of the 
adverse decision and his appellate rights.  

The evidence submitted since the November 1967 Board decision 
denying service connection for an eye disorder consists of VA 
clinical and examination records, private clinical 
documentation, and written statements from the veteran.  A 
January 1974 ophthalmologic evaluation from W. N. Ainsworth, 
III, M.D., indicated that the veteran exhibited errors of 
refraction, a small intermittent exotropia, and slight 
mottling area of the right eye.  Dr. Ainsworth did not note 
or otherwise comment on the veteran's inservice 
ophthalmologic findings.  An October 1986 ophthalmologic 
evaluation from E. Nicolitz, M.D., related that the veteran 
exhibited findings consistent with presbyopia/hyperopia.  Dr. 
Nicolitz did not note or otherwise comment on the veteran's 
inservice ophthalmologic findings.  

At an August 1989 VA examination, the veteran reported that 
he had been diagnosed with bilateral retinitis, with macular 
degeneration.  The examiner advanced an impression of a 
"history of bilateral retinitis with macular degeneration."  
On ophthalmologic evaluation, findings consistent with high 
hyperopia with astigmatism, presbyopia, and incipient 
cataracts were made.  

In his April 1997 application to reopen his claim for 
entitlement to service connection, the veteran stated that he 
incurred an eye condition during active service.  In his 
August 1997 notice of disagreement and October 1997 
substantive appeal, the veteran reiterated that he incurred 
an eye disorder during active service.  

In reviewing the additional documentation submitted into the 
record since the November 1967 Board decision, the Board 
observes that it reflects solely the veteran's ongoing 
ophthalmologic treatment.  The documentation does not provide 
any competent evidence establishing that a chronic acquired 
vision disorder was incurred in or aggravated by active 
service.  The veteran's statements on appeal contend that 
service connection is warranted for his current eye disorders 
as they were incurred during active service without citing to 
any medical evidence to support such a contention.  Such 
assertions cannot serve as the predicate to reopen a claim 
under 38 U.S.C.A. § 5108; see also Moray, 5 Vet. App. at 214.  
Therefore, the Board concludes that the additional 
documentation is not new and material.  Accordingly, the 
veteran's application to reopen his claim of entitlement to 
service connection for an eye disorder, to include retinitis, 
macular degeneration, hypertropia, night blindness, and color 
blindness is denied.  


3.  Low Back and Right Knee Disorders

In July 1993, the RO denied service connection for a low back 
disorder, to include lumbosacral degenerative disc disease 
and osteoarthritis, and a right knee disorder, to include 
osteoarthritis based on its findings that the claimed 
disabilities were not shown during active service or for many 
years after service separation.  In October 1993, the veteran 
submitted a notice of disagreement.  In November 1993, the RO 
issued a statement of the case to the veteran and his 
accredited representative.  The veteran did not subsequently 
perfect a substantive appeal from the denial of service 
connection for a low back disorder and a right knee disorder.  

The evidence reviewed by the RO in reaching its July 1993 
rating decision consists of the veteran's service medical 
records, VA clinical and examination records, private 
clinical documentation, and written statements from the 
veteran.  The veteran's service medical records make no 
reference to either a low back disorder or right knee 
disability.  The report of the January 1946 physical 
examination for service separation states that the veteran 
exhibited no musculoskeletal defects.  

A March 1978 VA treatment record noted that the veteran 
complained of radiating low back pain.  Contemporaneous x-ray 
studies of the lumbosacral spine revealed findings consistent 
with degenerative disc disease at L5 and lumbosacral 
osteoarthritis.  The veteran was diagnosed with degenerative 
disc disease at L5.  The VA physician commented that the 
veteran had been treated for the same condition in 1974.  A 
January 1984 VA treatment record indicated that the veteran 
complained of right knee pain of one week's duration.  
Contemporaneous x-ray studies of the right knee revealed 
findings consistent with "mild arthritis."  A May 1986 
written statement from L. S. Del Rosario, M.D., indicated 
that the veteran was diagnosed with probably degenerative 
arthritis of both knees and the lumbosacral spine.  

An October 1986 VA examination noted that the veteran 
complained of lumbar spine and right knee pain which began 
"a long time ago."  On examination, the veteran exhibited 
radiological evidence of advanced degenerative changes "at 
the disc between L5-S1," marked lumbosacral disc space 
narrowing, lumbosacral osteophytes, and right knee 
degenerative arthritis.  The veteran was diagnosed with 
degenerative arthritis of the lumbar spine and the right 
knee.  In his May 1989 claim for entitlement to service 
connection, the veteran advanced that his arthritic disorders 
were etiologically related to his military duties.  

The evidence submitted since the July 1993 rating decision 
denying service connection for a low back disorder and a 
right knee disability consists of VA clinical and examination 
records, private clinical documentation, and written 
statements from the veteran.  In his April 1997 application 
to reopen his claim for service connection, the veteran 
contended that he incurred lower back and right knee 
disabilities while stationed in the Pacific during active 
service.  In both his August 1997 notice of disagreement and 
October 1997 substantive appeal, the veteran reiterated that 
he incurred both a low back disorder and a right knee 
disorder during active service.  

In reviewing the additional documentation submitted into the 
record since the July 1993 rating decision, the Board 
observes that it does not provide any competent evidence 
establishing that either a lumbosacral spine disability or a 
right knee disorder was incurred in or aggravated by active 
service.  The veteran's statements on appeal contend that 
service connection is warranted for his current lumbosacral 
spine and right knee disorders as they were incurred during 
active service without providing medical evidence to support 
such a contention.  Such assertions cannot serve as the 
predicate to reopen a claim under 38 U.S.C.A. § 5108; see 
also Moray, 5 Vet. App. at 214.  Therefore, the Board 
concludes that the additional documentation is not new and 
material.  Accordingly, the veteran's application to reopen 
his claims of entitlement to service connection for a low 
back disorder, to include lumbosacral degenerative disc 
disease and osteoarthritis, and a right knee disorder, to 
include osteoarthritis are denied.  


II.  Service Connection

Initially, it is necessary to determine if the veteran has 
submitted well-grounded claims within the meaning of 38 
U.S.C.A. § 5107(a), and if so, whether the VA has properly 
assisted him in the development of his claims.  Generally, a 
"well-grounded" claim is one which is plausible.  The Court 
has directed that, in order for a claim for service 
connection to be well-grounded, there must be (1) competent 
evidence of a current disability; (2) proof as to incurrence 
or aggravation of a disease or injury in service; and (3) 
competent evidence as to a nexus between the inservice injury 
or disease and the current disability.  Caluza v. Brown, 7 
Vet. App. 498 (1995).  The veteran is claiming entitlement to 
service connection for a stomach disorder, to include 
dysentery and a fungal disorder of the feet.  It is necessary 
to determine if he has submitted a well-grounded claim with 
respect to each issue.  

Service connection may be granted for disability arising from 
chronic disease or injury incurred in or aggravated by 
wartime service.  38 U.S.C.A. §§  1110 1131 (West 1991).  For 
the showing of chronic disease in service, there is required 
a combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  38 
C.F.R. § 3.303(b) (1998).  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
Id.  Where a veteran served continuously for ninety days or 
more during a period of war and arthritis becomes manifest to 
a degree of ten percent within one year of termination of 
such service, such disease shall be presumed to have been 
incurred in service even though there is no evidence of such 
disease during the period of service.  38 U.S.C.A. §§ 1101, 
1112, 1113 (West 1991); 38 C.F.R. §§ 3.307, 3.309 (1998).  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (1998).  
Presumptive periods are not intended to limit service 
connection to diseases so diagnosed when the evidence 
warrants direct service connection.  Id.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  Id. 

A.  Stomach Disorder

The veteran's service medical records make no reference to 
either a stomach disorder or dysentery.  At his January 1946 
physical examination for service separation, the veteran's 
abdominal wall and viscera were noted to be normal.  

At the May 1946 VA examination for compensation purposes, the 
veteran complained of constant generalized abdominal pain of 
three months' duration which was not related to meals.  A May 
1946 VA hospital summary noted that the veteran complained of 
generalized abdominal pain of two weeks' duration.  A 
contemporaneous upper gastrointestinal series revealed 
moderate ptosis of the stomach and the transverse colon.  
Treating VA medical personnel commented that the veteran had 
no abdominal complaints during his hospitalization and no 
gastrointestinal disease was identified.  

A September 1985 private hospital summary and associated 
clinical documentation indicated that the veteran complained 
of the acute onset of left upper quadrant abdominal pain.  
The veteran was diagnosed with dehydration secondary to acute 
gastritis, possible peptic ulcer disease, calculus, 
cholecystitis, and pancreatitis.  

The May 1986 written statement from Dr. Del Rosario related 
that the veteran had been hospitalized for acute gastritis, 
possible peptic ulcer disease, calculus, cholecystitis, and 
pancreatitis in September 1985.  At the October 1986 VA 
examination for compensation purposes, the veteran complained 
of epigastric pain since September 1985 and an inability to 
digest "hard" food.  He reported that the pain was not 
associated with eating.  A contemporaneous upper 
gastrointestinal series revealed findings suggestive of a 
presbyesophagus and a hiatal hernia.  The veteran was 
diagnosed with a presbyesophagus and a hiatal hernia.  

At an August 1989 VA examination, the veteran complained of 
left lower quadrant abdominal pain and intermittent 
indigestion with gas, belching, and diarrhea of "some 
years[']" duration.  An impression of a history of recurrent 
gastritis, a hiatal hernia with esophagitis, gallstones, and 
gall bladder disease was advanced.  

A September 1996 treatment record from J. M. Revollo, M.D., 
noted that the veteran complained of persistent epigastric 
pain.  The impression was gastroesophageal reflux disease.  A 
November 1996 treatment record from Dr. Revollo indicates 
that the veteran complained of dyspepsia.  The impression was 
dyspepsia.

In his April 1997 claim for service connection, the veteran 
advanced that he incurred dysentery while stationed in the 
Pacific during World War II.  In his August 1997 notice of 
disagreement and October 1997 substantive appeal, the veteran 
reiterated that he incurred a "stomach condition/dysentery" 
during active service.  

The Board has reviewed the probative evidence of record 
including the veteran's statements on appeal.  The record 
contains no competent evidence establishing that the veteran 
was found to have dysentery during active service or any time 
thereafter.  In the absence of evidence of current 
disability, there can be no valid claim.  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).  

Additionally, a stomach disorder was not shown during active 
service or for decades after service separation.  The first 
clinical documentation of a gastrointestinal disorder was in 
1985, approximately thirty-nine years after service 
separation.  There is no competent evidence reflecting that 
that the veteran's current gastrointestinal disorders, if 
any, originated during active service or are related thereto.  
Indeed, the veteran's claim is supported solely by his own 
statements on appeal.  While finding that a lay person is 
competent to testify as to events within the scope of his own 
senses, the Court has held that lay assertions as to medical 
causation do not constitute competent evidence to render a 
claim well-grounded.  Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992); 
Savage v. Gober, 10 Vet. App. 488 (1997).  The Court has 
commented that:

Just as the BVA must point to a medical 
basis other than its own unsubstantiated 
opinion (Colvin [v. Derwinski, 1 Vet. 
App. 174, 175 (1991)]), the veteran 
cannot meet his initial burden by relying 
upon his own, or his representative's, 
opinions as to medical matters.  

Robinette v. Brown, 8 Vet. App. 69, 74 (1995).  There is no 
indication that either the accredited representative or the 
veteran is a medical professional.  As the record lacks 
competent evidence establishing that a stomach disorder was 
incurred in or aggravated by active service, the Board 
concludes that the veteran's claim for service connection is 
not well grounded.  Accordingly, the claim is denied.  
38 U.S.C.A. § 5107.  

B.  Fungal Disorder of the Feet

The veteran's service medical records make no reference to a 
fungal disorder of the feet.  At his January 1946 physical 
examination for service separation, the veteran's feet were 
noted to be normal.  

VA clinical documentation dated between September 1978 and 
October 1979 reflected that the veteran was treated for an 
ingrown right great toenail.  A June 1983 VA treatment record 
stated that the veteran was diagnosed with onychomycosis 
involving all of the toenails.  At an October 1986 VA 
examination, the veteran exhibited thickened and discolored 
"fungal [toe]nails."  He was diagnosed with dermatophytosis 
of the toenails.  An October 1987 VA treatment record noted 
that the veteran exhibited large thick nails which needed to 
be trimmed.  

In his April 1997 claim for entitlement to service 
connection, the veteran contended that he incurred a 
bilateral fungal condition of the feet while stationed in the 
Pacific during World War II.  In his August 1997 notice of 
disagreement and October 1997 substantive appeal, the veteran 
related that he incurred foot fungus during active service.  

The Board has reviewed the probative evidence of record 
including the veteran's statements on appeal.  A fungal 
disorder of the feet was not shown during active service or 
for decades after service separation.  The first clinical 
documentation of the claimed disability was in 1983, 
approximately thirty-seven years after service separation.  
There is no competent evidence that the veteran's 
onychomycosis/dermatophytosis of the toenails originated 
during active service or is in any way related thereto.  
Indeed, the veteran's claim is supported solely by his own 
statements on appeal.  While a lay person is competent to 
testify as to events within the scope of his own senses, lay 
assertions as to medical causation do not constitute 
competent evidence to render a claim well grounded.  
Grottveit, 5 Vet. App. at 93; Espiritu, 2 Vet. App. at 494; 
Savage v. Gober, 10 Vet. App. 488 (1997); Robinette, 8 Vet. 
App. at 74.  

As the record lacks competent evidence establishing that a 
fungal disorder of the feet was incurred in or aggravated by 
active service, the Board concludes that the veteran's claim 
for service connection is not well-grounded and is denied.  


ORDER

New and material evidence not having been submitted, the 
appeal to reopen the veteran's claims of entitlement to 
service connection for a skin disorder, to include scabies; 
an eye disorder, to included retinitis, macular degeneration, 
hypertropia, night blindness, and color blindness; a low back 
disorder, to include lumbosacral degenerative disc disease 
and osteoarthritis; and a right knee disorder, to include 
osteoarthritis is denied.  The claims of entitlement to 
service connection for a stomach disorder, to include 
dysentery, and for a fungal disorder of the feet are denied.  


REMAND

A rating decision dated in June 1948, denied service 
connection for a dental disorder, to include gingivitis.  
However, the record does not reflect that the veteran was 
informed in writing of the adverse decision and his appellate 
rights.  Thereafter, the issue of entitlement to service 
connection for a dental disorder was denied by a rating 
action in October 1966.  Nevertheless, the record on appeal 
does not reflect that the veteran was informed in writing of 
the adverse decision and his appellate rights.  Additionally, 
a rating decision dated in September 1989, denied the 
veteran's claim of entitlement to service connection for 
generalized arthritis.  However, the record does not reflect 
that the veteran was informed in writing of the adverse 
decision and his appellate rights.  

As the veteran was not notified of these adverse 
determinations, these decisions are not final.  38 C.F.R. 
§ 19.25 (1998).  The Board notes that the RO adjudicated 
these issues on appeal as whether new and material evidence 
had been submitted to reopen these claims rather than as 
original claims.  

Additionally, the veteran asserts that the record supports 
assignment of a compensable evaluation for his 
service-connected left (minor) index finger tenosynovitis.  
In a statement dated in April 1999, the veteran's 
representative noted that the veteran had not been afforded a 
recent VA examination for compensation purposes to ascertain 
the current severity of his left index finger disability.  In 
reviewing the claims file, the Board observes that the 
veteran has not been afforded a VA examination for 
compensation purposes since August 1989.  The VA's statutory 
duty to assist the veteran includes the duty to conduct a 
thorough and contemporaneous examination so that the 
evaluation of the claimed disability will be a fully informed 
one.  

Moreover, in reviewing a claim of entitlement to an increased 
evaluation for a musculoskeletal disability, the Court has 
held that the VA must consider evidence of pain, weakened 
movement, excess fatigability, or incoordination and 
determine the level of associated functional loss.  See 
Ferraro v. Derwinski, 1 Vet. App. 326, 330 (1991); see also 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  

Accordingly, this case is REMANDED for the following actions:

1.  All VA and private medical treatment 
records pertinent to the veteran's claim 
of entitlement to an increased rating for 
his service-connected left finger 
subsequent to June 1997, should be 
obtained and associated with the claims 
file. 

2.  Thereafter, the RO should request 
that the veteran be afforded a VA 
examination in order to determine the 
current severity of his service-connected 
left (minor) index finger tenosynovitis.  
All indicated tests and studies should be 
accomplished and all pertinent findings 
should be reported in detail.  The 
examiner should identify the normal range 
of motion of the left index finger; the 
limitation of activity imposed by the 
veteran's service-connected left (minor) 
index finger tenosynovitis; and any 
associated pain, weakness, or other 
impairment, with a full description of 
the effect of the disability upon the 
veteran's ordinary and vocational 
activities.  The presence or absence of 
functional limitation due to pain or 
weakness in the left index finger should 
be identified.  The claims files, 
including a copy of this REMAND, should 
be made available to the examiner for 
review prior to the examination.  The 
examination report should reflect that 
such a review was conducted.  

3.  The veteran is hereby notified that 
it is his responsibility to report for 
the examination and to cooperate in the 
development of the claim, and that the 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  
38 C.F.R. §§ 3.158, 3.655 (1998).

4.  The RO should then readjudicate the 
veteran's claim for a compensable 
evaluation for left (minor) index finger 
tenosynovitis.  Additionally, the RO 
should readjudicate the issues of 
entitlement to service connection for 
generalized arthritis and a dental 
disorder, to include gingivitis, on a de 
novo basis.  Thereafter, if any issue on 
appeal remains denied, the veteran and 
his representative should be provided 
with a supplemental statement of the case 
and afforded and opportunity to respond.  
The case should then be returned to the 
Board for further appellate review.

The RO is advised that the Board is obligated by law to 
ensure that the RO complies with its directives.  The Court 
has stated that compliance by the RO is neither optional nor 
discretionary.  Where the remand orders of the Board are not 
complied with, the Board errs as a matter of law when it 
fails to ensure compliance.  Stegall v. West, 11 Vet. App. 
268 (1998).  The veteran's claim must be afforded expeditious 
treatment by the RO.  The law requires that all claims that 
are remanded by the Board or the Court for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See the Veterans' Benefits Improvement 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994) and 38 U.S.C.A. § 5101 (West 1991 and Supp. 1998) 
(Historical and Statutory Notes).  In addition, the Veterans 
Benefits Administration's ADJUDICATION PROCEDURE MANUAL, 
M21-1, Part IV, directs the regional offices to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV. Paras. 8.44-
8.45 and 38.02-38.03.  No action is required by the veteran 
until he receives further notice; however, he may present 
additional evidence or argument while the case is in remand 
status at the RO.  Cf. Quarles v. Derwinski, 3 Vet. App. 129, 
141 (1992). 



		
	JOY A. MCDONALD
	Acting Member, Board of Veterans' Appeals


 

